DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 23-42 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,848,041 (“041’ Patent”), claims 1-20 of U.S. Patent No. 10,581,964 (“964’ Patent”), and claims 1-20 of U.S. Patent No. 11,044,310 (“310’ Patent”). 
As illustrated in the table below, although not identical, the subject matter of the current application is either anticipated, or would have been obvious to person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, in view of the subject matter claimed in the 041’ Patent.
Current Application
U.S. Patent No. 9,848,041
23. (New) A method, comprising: performing, by one or more computers: 
receiving input from a client, wherein the input associates an automatic scaling policy with a cluster of nodes that comprise computing resource instances; 
detecting that a trigger condition comprising a workload-based condition or a time-based condition, which is specified in the automatic scaling policy, has been met during execution of a distributed application on the cluster of computing resource instances, wherein the cluster comprises two or more non-overlapping instance groups and each instance group comprises a respective one or more computing resource instances; and 
in response to said detecting, performing an automatic scaling operation comprising one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster, the one of the instance groups specified by the automatic scaling policy, wherein the automatic scaling operation changes the number of computing resource instances on the one of the two or more instance groups.
1. A distributed computing system, comprising: 
a plurality of compute nodes, … wherein the cluster comprises two or more groups, each group comprising a non-overlapping set of compute nodes; 
wherein the distributed computing service is configured to: receive, through the interface from a client of the distributed computing service, input defining an expression that, when evaluated true, represents a trigger condition for performing an automatic scaling operation on a particular group of the two or more groups of the cluster, …
initiate, in response to the determination, performance of the automatic scaling operation on the particular group of the cluster.

2. The system of claim 1, wherein the inputs received through the interface define an automatic scaling policy.

As per claim 23, although the 041’ Patent describes the invention as substantially as claimed as noted above, the 041’ Patent does not expressly teach the automatic scaling policy specifying “a workload-based condition or a time-based condition” and wherein the scaling operation comprises “one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster”. Nevertheless, implementing “a workload-based condition or a time-based condition” as specified in an automatic scaling policy was well known in the networking arts, prior to the earliest effective filing date of the claimed invention. For example, Wray et al. (US 2013/0086273) teaches an auto-scale policy based on at least a time-based condition (see ¶0047). It would have been obvious to a person having ordinary skill in the art to modify the teachings of the 041’ Patent with the teachings of Wray for implementing an automatic scaling policy comprising one of “a workload-based condition or a time-based condition” on the one of the instance groups. The obvious motivation for doing so would have been to improve performance of the instance group during periods of high demand.
24. (New) The method of claim 23, wherein the trigger condition for workload-based auto-scale comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups, and wherein the expression is dependent on one or more metrics generated during execution of the distributed application on the cluster.
1. …wherein the expression is dependent on values of one or more metrics generated during execution of the distributed application…
25. (New) The method of claim 23, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation comprising time-based auto-scale on the one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
9. The method of claim 7, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the particular one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
26. (New) The method of claim 23, further comprising: receiving input associating another automatic scaling policy with another one of the two or more instance groups, wherein the other automatic scaling policy defines a second trigger condition that, when met, triggers the performance of a second automatic scaling operation comprising another workload-based auto-scale or another time-based auto-scale on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups; detecting, during execution of the distributed application on the cluster, that the second trigger condition has been met; and in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups.
10. The method of claim 7, further comprising: receiving input associating another automatic scaling policy with another one of the two or more instance groups, wherein the other automatic scaling policy defines a second condition that, when met, triggers the performance of a second automatic scaling operation on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups; detecting, during execution of the distributed application on the cluster, that the second trigger condition has been met; and in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups.
27. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to add capacity to the one of the two or more instance groups.
1. … wherein the automatic scaling operation comprises an operation to add one or more compute nodes to the particular group of the cluster
28. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to remove capacity from the one of the two or more instance groups, wherein removing capacity comprises decommissioning at least one of the nodes.
1. … wherein the automatic scaling operation comprises an operation to … remove one or more compute nodes from the particular group of the cluster.
29. (New) The method of claim 28, wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the one of the two or more instance groups; removing the determined one or more of the computing resource instances from the one of the two or more instance groups; and wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the one of the two or more instance groups stores data that would be lost if the computing resource were removed, determining that removal of one of the computing resource instances in the one of the two or more instance groups would result in a replication requirement or quorum requirement not being met, determining that one of the computing resource nodes in the one of the two or more instance groups has been decommissioned, determining that one of the computing resources nodes in the one of the two or more instance groups is currently executing a task on behalf of the distributed application, or determining progress of a task that is currently executing on one of the computing resource instances in the one of the two or more instance groups.
13. The method of claim 12, wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the particular one of the two or more instance groups; and removing the determined one or more of the computing resource instances from the one of the two or more instance groups; and wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the particular one of the two or more instance groups stores data that would be lost if the computing resource were removed; determining that removal of one of the computing resource instances in the particular one of the two or more instance groups would result in a replication requirement or quorum requirement not being met; determining that one of the computing resource nodes in the particular one of the two or more instance groups has been decommissioned; determining that one of the computing resources nodes in the particular one of the two or more instance groups is currently executing a task on behalf of the distributed application; or determining progress of a task that is currently executing on one of the computing resource instances in the particular one of the two or more instance groups.


Claims 30-42 recite substantially identical subject matter as claims 23-29, and are not patentably distinct from the 041’ Patent claims for the same reasons as noted above.

As illustrated in the table below, although not identical, the subject matter of the current application is either anticipated, or would have been obvious to person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, in view of the subject matter claimed in the 964’ Patent.

Current Application
U.S. Patent No. 10,581,964
23. (New) A method, comprising: performing, by one or more computers: receiving input from a client, wherein the input associates an automatic scaling policy with a cluster of nodes that comprise computing resource instances; detecting that a trigger condition comprising a workload-based condition or a time-based condition, which is specified in the automatic scaling policy, has been met during execution of a distributed application on the cluster of computing resource instances, wherein the cluster comprises two or more non-overlapping instance groups and each instance group comprises a respective one or more computing resource instances; and in response to said detecting, performing an automatic scaling operation comprising one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster, the one of the instance groups specified by the automatic scaling policy, wherein the automatic scaling operation changes the number of computing resource instances on the one of the two or more instance groups.
8. A distributed computation system, comprising: one or more computers that comprise at least a processor and a memory and that implement a cluster that comprises two or more non-overlapping instance groups of one or more computing resource instances, wherein the distributed computation system is to: 
detect that a trigger condition has been met during execution of a distributed application on the cluster of computing resource instances; and in response to detection that the trigger condition has been met, perform an automatic scaling operation on a particular instance group of the non-overlapping instance groups, … wherein determination of the particular instance group is based at least in part on input received from a client of a distributed computing system that includes the cluster, wherein the automatic scaling operation changes the number of computing resource instances on the particular instance group without changing the number of computing resource instances on at least another one of the two or more instance groups.

12. The system of claim 8, further comprising an interface to receive one or more inputs that define an automatic scaling policy …

As per claim 23, although the 964’ Patent describes the invention as substantially as claimed as noted above, the 964’ Patent does not expressly teach the automatic scaling policy specifying “a workload-based condition or a time-based condition” and wherein the scaling operation comprises “one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster”. Nevertheless, implementing “a workload-based condition or a time-based condition” as specified in an automatic scaling policy was well known in the networking arts, prior to the earliest effective filing date of the claimed invention. For example, Wray et al. (US 2013/0086273) teaches an auto-scale policy based on at least a time-based condition (see ¶0047). It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of the 964’ Patent with the teachings of Wray for implementing an automatic scaling policy comprising one of “a workload-based condition or a time-based condition” on the one of the instance groups. The obvious motivation for doing so would have been to improve performance of the instance group during periods of high demand.

24. (New) The method of claim 23, wherein the trigger condition for workload-based auto-scale comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups, and wherein the expression is dependent on one or more metrics generated during execution of the distributed application on the cluster.
9. The system of claim 8, wherein the distributed application is to emit one or more application-specific metrics; and wherein the trigger condition is dependent at least in part on at least one of the one or more application-specific metrics.
25. (New) The method of claim 23, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation comprising time-based auto-scale on the one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
11. The system of claim 8, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
26. (New) The method of claim 23, further comprising: receiving input associating another automatic scaling policy with another one of the two or more instance groups, wherein the other automatic scaling policy defines a second trigger condition that, when met, triggers the performance of a second automatic scaling operation comprising another workload-based auto-scale or another time-based auto-scale on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups; detecting, during execution of the distributed application on the cluster, that the second trigger condition has been met; and in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups.
Although not expressly anticipated by the claims of the ‘964 Patent, defining a second trigger condition is analogous to a duplication of parts which has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04).

27. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to add capacity to the one of the two or more instance groups.
13. The system of claim 8, wherein the automatic scaling operation comprises an operation to add capacity to the one instance group.
28. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to remove capacity from the one of the two or more instance groups, wherein removing capacity comprises decommissioning at least one of the nodes.
14. The system of claim 8, wherein the automatic scaling operation comprises an operation to remove capacity from the one instance group.
29. (New) The method of claim 28, wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the one of the two or more instance groups; removing the determined one or more of the computing resource instances from the one of the two or more instance groups; and wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the one of the two or more instance groups stores data that would be lost if the computing resource were removed, determining that removal of one of the computing resource instances in the one of the two or more instance groups would result in a replication requirement or quorum requirement not being met, determining that one of the computing resource nodes in the one of the two or more instance groups has been decommissioned, determining that one of the computing resources nodes in the one of the two or more instance groups is currently executing a task on behalf of the distributed application, or determining progress of a task that is currently executing on one of the computing resource instances in the one of the two or more instance groups.
Although not expressly taught by the claims of 964’ Patent. Nevertheless, in the same art of network management, Caballer, et al., “EC3: elastic cloud computing cluster”. Journal of Computer and System Science (2013) (“Caballer”) teaches an auto-scaling policy that at least removes computing resource nodes that are not currently executing a task on behalf of a distributed application (see pp. 1345. Sec. 3.2.3. “Concerning the policies used to decide when to decrease the number of nodes, the strategy is to remove a node from the cluster when it has been idle for a specified amount of time”).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of the 964’ Patent claims for removing a computing resource node from the particular one of the two or more instance groups when it is determined that computing resource node is not executing tasks on behalf of the distributed application (i.e., removing idle computing nodes). The motivation for doing so would have been to increase overall efficiency by removing computing resource node that are not in use.



Claims 30-42 recite substantially identical subject matter as claims 23-29, and are not patentably distinct from the 964’ Patent claims for the same reasons as noted above.

As illustrated in the table below, although not identical, the subject matter of the current application is either anticipated or would have been obvious to person having ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, in view of the subject matter claimed in the 310’ Patent.

Current Application
U.S. Patent No. 11,044,310
23. (New) A method, comprising: performing, by one or more computers: receiving input from a client, wherein the input associates an automatic scaling policy with a cluster of nodes that comprise computing resource instances; detecting that a trigger condition comprising a workload-based condition or a time-based condition, which is specified in the automatic scaling policy, has been met during execution of a distributed application on the cluster of computing resource instances, wherein the cluster comprises two or more non-overlapping instance groups and each instance group comprises a respective one or more computing resource instances; and in response to said detecting, performing an automatic scaling operation comprising one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster, the one of the instance groups specified by the automatic scaling policy, wherein the automatic scaling operation changes the number of computing resource instances on the one of the two or more instance groups.
1. A method, comprising: performing, by one or more computers: receiving input from a client, wherein the input associates an automatic scaling policy with a cluster of computing resource instances; detecting that a trigger condition, which is specified in the automatic scaling policy, has been met during execution of a distributed application on the cluster of computing resource instances, wherein the cluster comprises two or more non-overlapping instance groups and each instance group comprises a respective one or more computing resource instances; and in response to said detecting, performing an automatic scaling operation on one of the instance groups, the one of the instance groups specified by the automatic scaling policy, wherein the automatic scaling operation changes the number of computing resource instances on the one of the two or more instance groups…

As per claim 23, although the 310’ Patent describes the invention as substantially as claimed as noted above, the 310’ Patent does not expressly teach the automatic scaling policy specifying “a workload-based condition or a time-based condition” and wherein the scaling operation comprises “one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster”. Nevertheless, implementing “a workload-based condition or a time-based condition” as specified in an automatic scaling policy was well known in the networking arts, prior to the earliest effective filing date of the claimed invention. For example, Wray et al. (US 2013/0086273) teaches an auto-scale policy based on at least a time-based condition (see ¶0047). It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of the 310’ Patent with the teachings of Wray for implementing an automatic scaling policy comprising one of “a workload-based condition or a time-based condition” on the one of the instance groups. The obvious motivation for doing so would have been to improve performance of the instance group during expected periods of high demand.

24. (New) The method of claim 23, wherein the trigger condition for workload-based auto-scale comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups, and wherein the expression is dependent on one or more metrics generated during execution of the distributed application on the cluster.
2. The method of claim 1, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups, and wherein the expression is dependent on one or more metrics generated during execution of the distributed application on the cluster.
25. (New) The method of claim 23, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation comprising time-based auto-scale on the one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
3. The method of claim 1, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.
26. (New) The method of claim 23, further comprising: receiving input associating another automatic scaling policy with another one of the two or more instance groups, wherein the other automatic scaling policy defines a second trigger condition that, when met, triggers the performance of a second automatic scaling operation comprising another workload-based auto-scale or another time-based auto-scale on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups; detecting, during execution of the distributed application on the cluster, that the second trigger condition has been met; and in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups.
4. The method of claim 1, further comprising: receiving input associating another automatic scaling policy with another one of the two or more instance groups, wherein the other automatic scaling policy defines a second trigger condition that, when met, triggers the performance of a second automatic scaling operation on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups; detecting, during execution of the distributed application on the cluster, that the second trigger condition has been met; and in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups.
27. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to add capacity to the one of the two or more instance groups.
5. The method of claim 1, wherein the automatic scaling operation comprises an operation to add capacity to the one of the two or more instance groups.
28. (New) The method of claim 23, wherein the automatic scaling operation comprises an operation to remove capacity from the one of the two or more instance groups, wherein removing capacity comprises decommissioning at least one of the nodes.
6. The method of claim 1, wherein the automatic scaling operation comprises an operation to remove capacity from the one of the two or more instance groups.
29. (New) The method of claim 28, wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the one of the two or more instance groups; removing the determined one or more of the computing resource instances from the one of the two or more instance groups; and wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the one of the two or more instance groups stores data that would be lost if the computing resource were removed, determining that removal of one of the computing resource instances in the one of the two or more instance groups would result in a replication requirement or quorum requirement not being met, determining that one of the computing resource nodes in the one of the two or more instance groups has been decommissioned, determining that one of the computing resources nodes in the one of the two or more instance groups is currently executing a task on behalf of the distributed application, or determining progress of a task that is currently executing on one of the computing resource instances in the one of the two or more instance groups.
7. The method of claim 6, wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the one of the two or more instance groups; removing the determined one or more of the computing resource instances from the one of the two or more instance groups; and wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the one of the two or more instance groups stores data that would be lost if the computing resource were removed, determining that removal of one of the computing resource instances in the one of the two or more instance groups would result in a replication requirement or quorum requirement not being met, determining that one of the computing resource nodes in the one of the two or more instance groups has been decommissioned, determining that one of the computing resources nodes in the one of the two or more instance groups is currently executing a task on behalf of the distributed application, or determining progress of a task that is currently executing on one of the computing resource instances in the one of the two or more instance groups.


Claims 30-42 recite substantially identical subject matter as claims 23-29, and are not patentably distinct from the 310’ Patent claims for the same reasons as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 26-28, 30, 31, 33-35, 37, 38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. (US 2013/0054776)(“Kunze”), in further in view of Steinder et al. (US 2016/0134558)(“Steinder”).

As per claim 23, Kunze teaches a method, comprising: 
performing, by one or more computers (see ¶0066): 
receiving input, wherein the input associates an automatic scaling policy with a cluster of nodes that comprise computing resource instances (see ¶0050-¶0051, wherein the defined policies govern automatic scaling of various provisioning groups 360 and 370, which include various components, e.g., 310, 320, 330, etc., read as computing resource instances. Also note that an “input” for defining the automatic scaling, via appropriate computer instructions (see for example ¶0066), is implied); 
detecting that a trigger condition comprising a workload-based condition or a time-based condition, which is specified in the automatic scaling policy (see ¶0050, “For example, if provisioning group 360 experiences heavy load, a new node may automatically be added to provisioning group 360”, read as at least a workload-based condition), has been met during execution of a distributed application (i.e., application 240) on the cluster of computing resource instances (see ¶0028), wherein the cluster comprises two or more non-overlapping instance groups (i.e., provisioning groups 360 and 370) and each instance group comprises a respective one or more computing resource instances (see ¶0049-0050, i.e., “provisioning group 360 includes an application server (component 320) and a database (330), whereas provisioning group [370] includes a second tier that includes an application server (component 320) and a database (component 330)”); and 
in response to said detecting, performing an automatic scaling operation comprising one of workload-based auto-scale or time-based auto- scale on one of the instance groups of the cluster (see ¶0050), the one of the instance groups specified by the automatic scaling policy (see ¶0037,  and ¶0051, where each provisioning group or component may have a separate auto scaling policy), wherein the automatic scaling operation changes the number of computing resource instances on the one of the two or more instance groups (see ¶0050, “…a new node may automatically be added to provisioning group 360”).  
As per claim 23, Kunze does not however teach the input [specifying the scaling policies] being received from a client.
Nevertheless, in the same art of cloud service management, Steinder teaches a system for automatically scaling a cluster of computing resource instances based on input received from a user/client (see Fig. 4, and ¶0072).
It would have been obvious to a person have ordinary skill in the art, prior to the earliest effective filing date of the claimed invention, to configure the automatic scaling policy based on user input from a client or user. The motivation for doing so would have been to enable customized auto scaling policies.

As per claim 24, Kunze further teaches wherein the trigger condition for workload-based auto-scale (i.e., scaling policies based on number of requests, CPU usage, RAM usage, etc., see ¶0033 and ¶0050) comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation on the one of the two or more instance groups (i.e., based on a comparison of the runtime behavior to one or more scaling policies, see abstract), and wherein the expression is dependent on one or more metrics generated during execution of the distributed application on the cluster (i.e., runtime behavior of the application, see abstract).  

As per claim 26, Kunze further teaches receiving input associating another automatic scaling policy with another one of the two or more instance groups (see ¶0040, i.e., “second scaling event”, also see 0037, - i.e., “Alternatively, components and/or cartridges, application 240, a particular platform instance, groups of nodes, etc. may each include separate policies”, which implies a second separate policy for a second provisioning group) wherein the other automatic scaling policy defines a second trigger condition Id. that, when met, triggers the performance of a second automatic scaling operation (see ¶0040, i.e., “second scaling event”) comprising another workload-based auto-scale or another time-based auto-scale on the other one of the two or more instance groups that changes the number of computing resource instances in the other one of the two or more instance groups (see ¶0033, policies based on number of requests, CPU usage, RAM, etc., read as at least a workload-based auto-scale policy); 
detecting, during execution of the distributed application on the cluster (i.e., during runtime, see abstract), that the second trigger condition has been met (i.e., “generates a
scaling event based on a comparison of the runtime behavior to one or more scaling policies”, see abstract, also see ¶0040, i.e., “second scaling event”); and 
in response to detecting that the second trigger condition has been met, initiating performance of the second automatic scaling operation on the other one of the two or more instance groups (see ¶0050, “…a new node may automatically be added to provisioning group 360”).   

As per claim 27, Kunze further teaches wherein the automatic scaling operation comprises an operation to add capacity to the one of the two or more instance groups (see ¶0050, “…a new node may automatically be added to provisioning group 360”).  

As per claim 28, Kunze does not expressly teach wherein the automatic scaling operation comprises an operation to remove capacity from the one of the two or more instance groups, wherein removing capacity comprises decommissioning at least one of the nodes. 
Nevertheless, in the same art as noted above, Steinder teaches an automatic scaling operation comprising, based on certain trigger conditions (see ¶0069, e.g., “if the application begins to use fewer resources than some lower threshold specified by the scaling policy 260 then the decision unit 140 may increase overall efficiency by scaling down the application”), an operation to remove capacity from the particular one of the two or more instance groups in response to a trigger condition (i.e., remove resources, see Steinder abstract, and “reducing the number of instances of the application”, see ¶0069).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of Kunze and Steinder for removing capacity/resources in response to a triggered condition. The motivation for combining Kunze and Steinder would have been to increase overall efficiency (see for example Steinder ¶0069).

Claims 30, 31, 33-35, 37, 38, and 40-42 are rejected under the same rationale as claims 23, 24, and 26-28 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze and Steinder, in further view of Wray et al. (US 2013/0086273)(“Wray”).

As per claim 25, Kunze does not expressly teach, wherein the trigger condition comprises an expression that, when evaluated true, triggers the performance of the automatic scaling operation comprising time-based auto-scale on the one of the two or more instance groups, and wherein the expression is dependent on a day of the week, a date, a time of day, an elapsed period of time, or an estimated period of time.  
Nevertheless, implementing a time-based condition as specified in an automatic scaling policy was well known in the networking arts, prior to the earliest effective filing date of the claimed invention. For example, Wray et al. (US 2013/0086273) teaches an auto-scale policy based on at least a time-based condition wherein the expression is dependent on a day of the week, a date, or a time of day (see ¶0047).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of the Kunze with the teachings of Wray for implementing an automatic scaling policy comprising a time-based condition dependent on a day of the week, a date, or a time of day on the one of the instance groups. The obvious motivation for doing so would have been to improve performance of the instance group during expected periods of high demand.

Claims 32 and 39 are rejected under the same rationale as claim 25 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze and Steinder, in futher view of Caballer, et al., “EC3: elastic cloud computing cluster”. Journal of Computer and System Science (2013) (“Caballer”).

As per claims 29, Kunze does not expressly teach, but Steinder does teach wherein the method further comprises: determining which of the one or more of the computing resource instances to remove from the one of the two or more instance groups (see ¶0069, e.g., “if the application begins to use fewer resources than some lower threshold specified by the scaling policy 260 then the decision unit 140 may increase overall efficiency by scaling down the application”); 3removing the determined one or more of the computing resource instances from the one of the two or more instance groups (i.e., remove resources, see Steinder abstract, and “reducing the number of instances of the application”, see ¶0069).
The same motivation that was utilized for combining Kunze and Stenider in claim 28 applies equally well to claim 29.
The combination of Kunze and Steinder fails to expressly teach wherein said determining is dependent on one or more of: determining that one of the computing resource instances in the one of the two or more instance groups stores data that would be lost if the computing resource were removed, determining that removal of one of the computing resource instances in the one of the two or more instance groups would result in a replication requirement or quorum requirement not being met, determining that one of the computing resource nodes in the one of the two or more instance groups has been decommissioned, determining that one of the computing resources nodes in the one of the two or more instance groups is currently executing a task on behalf of the distributed application, or determining progress of a task that is currently executing on one of the computing resource instances in the one of the two or more instance groups.
Nevertheless, in the same art of network management, Caballer teaches an auto-scaling policy that at least removes computing resource nodes that are not currently executing a task on behalf of a distributed application (see pp. 1345. Sec. 3.2.3. “Concerning the policies used to decide when to decrease the number of nodes, the strategy is to remove a node from the cluster when it has been idle for a specified amount of time”).
It would have been obvious to a person having ordinary skill in the art, prior to the earliest effective filing date of Applicant’s claimed invention, to modify the teachings of Kunze and Steinder with the teachings of Caballer for at least selecting for removal a computing resource node from the particular one of the two or more instance groups when it is determined that computing resource node is not executing tasks on behalf of the distributed application (i.e., removing idle computing nodes). The motivation for doing so would have been to further increase overall efficiency by removing computing resource node that are not in use.

Claim 36 is rejected under the same rationale as claim 29 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441